Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgment is made of applicant’s amendment which was received by the office on August 10, 2002. Claims 1-16 are currently pending. Claims 2,5,8,10 and 15 were withdrawn during an earlier restriction requirement. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “measuring device, measuring an induced electrical potential of the electro-stimulation signal from the retinal implant device and sending a measured signal associated with the inducted electrical potential of the plurality of pixels” in claim 1, “tuning device…receiving the measured signal and performing an equalization process on the measured signal then sending a calibration setting command and tuning parameters according to the equalization process” in claims 1 and 7, “transmitting device, transmitting a calibration signal to the retinal implant device” in claims 1 and 7, “measuring component measuring an induced electrical potential of the electro-stimulation signal from the pixel units and sensing a measured signal associated with the induced electrical potential of the plurality of pixel units through the transmitting component” in claims 7 and 14,  “tuning component, receiving the measured signal and performing an equalization process on the measured signal then sending a calibration setting command and tuning parameters according to the equalization process” in claim 14. A “transmitting device, transmitting a calibration signal to the retinal implant device” in claims 1 and 7 has been interpreted to include a pair of spectacle or goggles with a second induction coil disposed therein as disclosed within pgs. 11-12 of the specification and equivalents thereof. A “measuring device, measuring an induced electrical potential of the electro-stimulation signal from the retinal implant device and sending a measured signal associated with the inducted electrical potential of the plurality of pixels” in claim 1 has been interpreted to include a structure similar to what is shown within 20, Fig. 1,3 including signal receiving and transmitting modules with an ERG electrode as disclosed within pg. 9 of the specification and equivalents thereof. A “measuring component measuring an induced electrical potential of the electro-stimulation signal from the pixel units and sensing a measured signal associated with the induced electrical potential of the plurality of pixel units through the transmitting component” in claim 7 has been interpreted to include an electrode similar to what is shown within 142, Fig. 7-8 as disclosed within pg. 17 of the specification and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-4,6-7,9,11-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1,7 and 14 recites the claim limitations “tuning device…receiving the measured signal and performing an equalization process on the measured signal then sending a calibration setting command and tuning parameters according to the equalization process” (claim 1 and 7) and “tuning component, receiving the measured signal and performing an equalization process on the measured signal then sending a calibration setting command and tuning parameters according to the equalization process” (claim 14), these claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The drawings show a generic box labeled as a tuning device, e.g. Figs. 1 and 6, however the disclosure is devoid of what structure performs the claimed functions related to the “tuning device” and “tuning component”, i.e. what structure is present within the generic box labeled “tuning device” for carrying out the claimed functions related to the tuning device and tuning component. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3-4,6,9,11-13 and 16 directly or indirectly depend from claims 1,7 or 14 and are also rejected to for the reasons above regarding claims 1,7 and 14. 

Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive. Applicant argues that the specification inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, the examiner respectfully disagrees. Applicant has stated that a person having ordinary skill in the art when reading several sentences on pgs. 8-10 of the specification, see pgs. 2-3 of response filed on 8/10/2022, would inherently recognize that the tuning component and tuning device is a combination of a hardware and a software/firmware. The recited sentences of the specification on pgs. 8-10 simply provide the capabilities of the tuning component and tuning device they do not inherently disclose the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. There is no disclosure implicitly or inherently that the tuning component and tuning device is a combination of a hardware and a software/firmware, there is no recitation of any hardware or software/firmware combination being present to carry out the functions of the tuning component and tuning device. Applicant further states that a person having ordinary skill in the art may be aware of many equalizer circuit topologies that are commercially available and then recites several US patent and US patent publication references to show that one having ordinary skill in the art when reading “tuning component” and “tuning device” would inherently know that applicant is referring to a microcontroller running calibration algorithms, see pg. 3 of the response filed 8/10/2022, but does not provide any specific examples or recitations within the recited US patent and US patent publication references to show that one having ordinary skill in the art when reading “tuning component” and “tuning device” would inherently know that applicant is referring to a microcontroller running calibration algorithms. The examiner did not find any recitation within the recited US patent and US patent publication references to show that one having ordinary skill in the art when reading “tuning component” and “tuning device” would inherently know that applicant is referring to a microcontroller running calibration algorithms. If applicant is attempting to argue that known techniques shown within the recited US patent and US patent publication references can be used for the tuning device and tuning component the MPEP states, "[a] bare statement that known techniques or methods can be used does not disclose structure" in the context of a means plus function limitation, see MPEP 2181 (II)(A), and “A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation”, see MPEP 2181 (III). Further, the specification does not currently recite any form of processor, microprocessor or microcontroller. Therefore, the 112 rejections have been maintained since the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function making it difficult to determine the metes and bounds of the claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792